Citation Nr: 1822845	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left leg condition, other than left knee strain and left hip degenerative arthritis.

2. Entitlement to service connection for a left leg condition, other than left knee strain and left hip degenerative arthritis, to include as secondary to service-connected disability of status post-operative right total hip replacement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1973 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. The Veteran filed a Notice of Disagreement (NOD) in December 2013 and a Statement of the Case (SOC) was issued in June 2014. The Veteran filed a timely Substantive Appeal (VA Form 9) in July 2014. Thus, the Veteran perfected a timely appeal of the issues. A Supplemental Statement of the Case (SSOC) was issued in March 2015.

Although the RO denied the Veteran's request to reopen the previously denied claim for service connection for a left leg condition in its December 2013 rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108, 7105 (2012) to address the question of whether new and material evidence has been received to reopen the service connection claim. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate such on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen the issue of entitlement to service connection for a left leg condition -the Board has characterized the appeal as encompassing the matters set forth on the title page.

In July 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issue of Entitlement to service connection for a left leg condition, other than left knee strain and left hip degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2004 rating decision denied service connection for a left leg condition; the Veteran did not perfect a timely appeal of that decision and the decision became final.

2. The evidence received since the November 2004 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left leg condition, other than left knee strain and left hip degenerative arthritis.


CONCLUSION OF LAW

1. The November 2004 rating decision denying service connection for a left leg condition is final. 38 U.S.C. §§ 5108, 7105(c) (West 2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a left leg condition, other than left knee strain and left hip degenerative arthritis. 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left leg condition, other than left knee strain and left hip degenerative arthritis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence

In general, rating decisions that are not timely appealed are final and binding based on all of the evidence then of record. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017). A claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105 (c) (2012). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a claim that has been disallowed, the claim may be reopened. 38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist. Id. 

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Left Leg Condition

The Veteran filed a claim for service connection for a left leg condition, left knee condition, and left hip condition as secondary to her service-connected right total hip replacement in April 2004. A November 2004 rating decision denied service connection based on a lack of evidence that the Veteran's various left leg conditions were related to her service connected hip as well as the absence of evidence of any left leg conditions in service. Although the Veteran filed a Notice of Disagreement in May 2005 and a Statement of the Case was issued in May 2006, the Veteran did not file a timely substantive appeal. Therefore, the November 2004 rating decision became final. 38 U.S.C. § 7105 (West 2002) [(West 2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2017)].

In March 2013, the Veteran requested that her claims be reopened. Relevant additional evidence received since the November 2004 rating decision, includes the Veteran's testimony at the July 2017 hearing in which she indicated that she experienced left leg pain and suffered from some type of left leg neurological condition related to her service-connected right hip disability. Additional evidence received since the November 2004 rating decision includes a February 2015 VA examination report and updated VA and private treatment records which suggest that the Veteran suffers from a left leg neurological condition. This evidence is new, in that it was not previously of record at the time of the November 2004 rating decision. Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.

Furthermore, this evidence is material because it bears directly on the issue of a left leg condition related to the Veteran's service-connected right hip disability, which was the basis for the previous denial. Thus, the new evidence relates to unestablished facts necessary to substantiate a claim of entitlement to service connection for a left leg condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Therefore, new and material evidence having been received; the claim of entitlement to service connection for a left leg condition, other than left knee strain and left hip degenerative arthritis is reopened. The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tension-type headaches is reopened; the appeal is granted to this extent only. 


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claim.

The Veteran's initial claim for service connection included claims for a left leg condition, left knee condition, and left hip condition as secondary to her service-connected right total hip replacement. In a March 2015 rating decision, The RO reopened and ultimately granted service connection for the Veteran's left knee and left hip conditions based upon the findings of a February 2015 VA examination. In an accompanying April 2015 supplemental statement of the case, the RO declined to reopen the Veteran's claim for a left leg condition, citing a lack of evidence that an additional left leg disability had been diagnosed. The SSOC noted that VA records showed that the Veteran was diagnosed with a demyelinating, motor, and sensory polyneuropathy of the upper and lower extremities in 2008. The RO determined that this evidence was not material because it did not show that there was an additional left leg disability that was the result of the Veteran's service-connected right total hip replacement. It was further noted that the Veteran was diagnosed with Charcot Marie Tooth, which was deemed to be genetic, as the Veteran's mother was also diagnosed with this condition. 

At her July 2017 Board hearing, the Veteran asserted that she has a left leg condition characterized by pain, that is separate from her now service-connected left knee and left hip conditions. The Veteran contends that these symptoms constitute a neurological impairment that is due to or being aggravated by her service connected right hip replacement. 

Although the Veteran was afforded a VA examination for her left leg in February 2015, that examination did not address previous findings of a demyelinating, motor, and sensory polyneuropathy of the lower extremities or the diagnosis of Charcot Marie Tooth. Here, as the Veteran has identified a potential neurological disability and asserted that such disability was caused by or aggravated by her service-connected right hip replacement, the Board finds that a VA examination is necessary to determine the nature and etiology of any neurological impairment, to include Charcot Marie Tooth.  

It has been suggested that the Veteran's Charcot Marie Tooth is genetic in nature. The Board notes that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303 (c). However, even if the Veteran's current disability is determined to be the hereditary Charcot-Marie-Tooth, service connection remains possible. The VA General Counsel has drawn a distinction between congenital defects and congenital diseases. Service-connection may be granted for diseases of congenital, developmental or familial origin. In the instant case, service connection is warranted if the evidence as a whole establishes that the familial condition in question was incurred or aggravated during service within the meaning of VA law and regulations. VAOPGCPREC 82-90.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination by a neurologist. The claims folder must be provided to the examiner for use in the study of this case, and the report should note that it has been reviewed. All indicated tests and studies should be conducted.

At the completion of the examination, interview, and review of the record, the examiner should address the following:

A) Does the Veteran have a neurologic disability of the left lower extremity, to include Charcot Marie Tooth? 

B) If the Veteran has a neurologic condition, is such disorder part and parcel of a hereditary condition that preexisted military service? 

C) If the answer to (B) is yes, is such disorder a congenital or developmental disease or a congenital or developmental defect?

For VA compensation purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature. 

i. If such disorder is a congenital disease, is there clear and unmistakable (obvious, manifest and undebatable) evidence that such disease did not increase in severity beyond the natural progression of the disease during service or as a result of the Veteran's service-connected disabilities? Please identify any such evidence with specificity.

ii. If such disorder is a congenital defect, was such defect subject to a superimposed injury or disease in service which resulted in additional disability? Please identify any such evidence with specificity.

D) If the answer to (B) is no, is there clear and unmistakable evidence that such disorder existed prior to service?

(i) If the answer to (D) is yes, is there clear and unmistakable evidence that such disorder was not aggravated by service or by a service-connected disability? 

(ii) If the answer to (D) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that such disorder had its onset during service, is otherwise related to service, or was proximately caused or aggravated by a service-connected condition?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Thereafter, readjudicate the claim on appeal. If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


